Citation Nr: 0902788	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  08-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left peroneal nerve injury claimed to have resulted from 
treatment received during a hospitalization in a Department 
of Veterans Affairs Medical Center (VAMC) in March 2005.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Klebsiella urinary tract infection claimed to have resulted 
from treatment received during a hospitalization in a VAMC in 
March 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2007.  In July 2008, the appellant appeared at a 
videoconference hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was hospitalized in a VAMC in March 2005 for 
coronary artery bypass graft surgery.  He contends that he 
suffers from foot drop due to left peroneal nerve injury and 
recurrent urinary tract infections resulting from that 
hospitalization.  

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability under the 
law if it is not the result of the veteran's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was: 1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

According to the pertinent regulation, compensation under 
38 U.S.C.A. § 1151 may be granted for additional disability 
caused by VA treatment, if there is negligence or other VA 
fault, or if the event was not reasonably foreseeable:

Whether the proximate cause of a veteran's 
additional disability or death was an 
event not reasonably foreseeable is in 
each claim to be determined based on what 
a reasonable health care provider would 
have foreseen. The event need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered to 
be an ordinary risk of the treatment 
provided. In determining whether an event 
was reasonably foreseeable, VA will 
consider whether the risk of that event 
was the type of risk that a reasonable 
health care provider would have disclosed 
in connection with the informed consent 
procedures of Sec. 17.32 of this chapter. 

38 C.F.R. § 3.361(d)(2) (2007).  Under 38 C.F.R. § 17.32(c), 
informed consent includes, inter alia, an explanation of 
"reasonably foreseeable associated risks, complications or 
side effects."  The informed consent form signed by the 
veteran in March 2005 did not list the risks, but a progress 
note by the cardiothoracic surgeon dated March 23, 2005, 
specifically listed a number of complications, but not nerve 
damage to the lower extremity, or recurrent urinary tract 
infections.  

In January 2007, the RO obtained a VA medical opinion as to 
the 38 U.S.C.A. § 1151 medical issues.  However, this 
examination is inadequate, for several reasons.  First, the 
opinion was prepared by a physician's assistant (P.A.), who 
was being asked to determine whether there was negligence or 
fault on the part of a cardiac surgeon in the course of a 
triple coronary artery bypass graft procedure.  It is 
questionable whether a P.A. would be competent, in any event, 
to render such an opinion, but in this case, the opinion 
itself was insufficient, even if prepared by a competent 
individual.  The conclusion that there was no record of 
improper surgery or treatment that resulted in chronic 
Klebsiella Bacteremia or peroneal nerve damage was completely 
without a rationale, and the summary of evidence provided by 
the P.A. included only one entry pertaining to the 
hospitalization at issue, a cardiology note dated March 30, 
2005, which was a week after the actual surgery.  
Additionally, the opinion did not address foreseeability.  

The medical evidence both during and after the March 2005 
hospitalization clearly shows that the peroneal nerve injury 
has been medically attributed to the hospitalization.  During 
the hospitalization, a neurology consult on March 29, 2005, 
resulted in an assessment of peroneal nerve palsy, likely 
secondary to compression during and after the surgery.  When 
hospitalized a couple of days after his discharge, on April 
2, 2005, an iatrogenic (i.e., resulting from treatment by a 
physician or surgeon) injury to the left peroneal nerve 
during coronary artery bypass graft was noted.  Subsequent 
records continue to attribute the condition to the 
hospitalization.  Thus, causation is established; the 
remaining questions involve VA fault, and foreseeability.  
The RO relied upon a consent form signed by the veteran, but, 
as pointed out by the veteran in his substantive appeal, this 
consent form pertained to the anesthesia, and there is no 
indication the peroneal nerve injury was due to anesthesia.  
The consent form pertaining to the surgery referred to the 
treatment records, which show that the risks of the operation 
as explained to the veteran included, but were not limited to 
arrhythmia, bleeding, infection of surgical site, end organ 
dysfunction or failure, prolonged hospitalization, heart 
attack, stroke, and other conditions, but did not 
specifically mention peroneal nerve injury or urinary tract 
infections.  

With respect to the urinary tract infections, a note shows 
that at the time of admission on March 22, 2005, a 
computerized tomography (CT) scan of the abdomen and pelvis 
in November 2003 had disclosed cystic foci in the kidneys, 
with calcified walls and a suggestion of a right renal 
calculus.  About two days after his discharge in March 2005, 
he was again hospitalized on April 2, 2005, with a urinary 
tract infection, noted to be most likely nosocomial 
(originating in a hospital), secondary to Foley catheter 
placement during coronary artery bypass graft 
hospitalization.  However, when later evaluated by a 
urologist in 2006, it was concluded that the urinary tract 
infections may be associated with renal calculus, which 
became infected as well.  It is not clear whether this 
opinion was based on more or less information than the 
earlier opinion, connecting it to the hospitalization.  Thus, 
for this issue, an opinion must be obtained which addresses 
causation, as well as fault and foreseeability.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims files, and a copy of 
this REMAND, to a physician (i.e., M.D. or 
D.O.), preferably a specialist in cardiac 
surgery, if available, for an opinion as 
to whether there was VA fault involved the 
veteran's peroneal nerve injury incurred 
during a March 2005 VA hospitalization, 
and whether the condition was foreseeable.  
The opinion should address the following 
questions:

A.  VA fault
*  Did the peroneal nerve injury result 
from carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment?  
*  Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in 
treating the veteran's symptoms? 

B.  Foreseeability and informed consent
*  Was the additional disability an event 
that was not reasonably foreseeable?  
I.e., would a reasonable health care 
provider have foreseen a risk of peroneal 
nerve injury?  The event need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered to 
be an ordinary risk of the treatment 
provided.  
*  Was the risk of peroneal nerve injury 
the type of risk that a reasonable health 
care provider would have disclosed in 
connection with the informed consent 
procedures?  If so, why was it not listed 
as a possible complication?  (See March 
23, 2005 progress note signed by 
cardiothoracic surgeon, stating that the 
risks, including but not limited to those 
listed, had been discussed with the 
veteran.)  If this cannot be answered 
without resort to speculation, please so 
state.

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The complete rationale for all 
opinions expressed should be provided.  

2.  Refer the claims files, and a copy of 
this REMAND, to a physician (i.e., M.D. or 
D.O.), preferably a specialist in urology, 
if available, for an opinion as to whether 
the veteran's recurrent Klebsiella urinary 
tract infections were caused by VA 
treatment during the March 2005 
hospitalization for coronary artery bypass 
graft, and, if so, whether there was VA 
fault involved, and whether the condition 
was foreseeable.  
The opinion should address the following 
questions:



A.  Additional disability due to VA 
treatment
*  Were the recurrent urinary tract 
infections caused by VA treatment provided 
during the March 2005 VA hospitalization?
*  Were recurrent urinary tract infections 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment?  
*  Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in 
treating the veteran's symptoms?  

B.  Foreseeability and informed consent
*  Was the additional disability an event 
that was not reasonably foreseeable?  
I.e., would a reasonable health care 
provider have foreseen a risk of chronic 
recurrent urinary tract infections?  The 
event need not be completely unforeseeable 
or unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  
*  Was the risk of recurrent urinary tract 
infections the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed 
consent procedures?  If so, why was it not 
listed as a possible complication?  (See 
March 23, 2005 progress note signed by 
cardiothoracic surgeon, stating that the 
risks, including but not limited to those 
listed, had been discussed with the 
veteran.)  If this cannot be answered 
without resort to speculation, please so 
state.

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The complete rationale for all 
opinions expressed should be provided.  

3.  Thereafter, adjudicate the issues of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for left peroneal nerve 
injury and Klebsiella urinary tract 
infections resulting from treatment 
received during a hospitalization in a 
VAMC in March 2005.  If either claim is 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




